Citation Nr: 1044925	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  07-28 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for status post lobectomy due 
to squamous cell cancer and small cell cancer, claimed as a 
result of asbestos exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from December 1952 to May 1954.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  The Veteran presented testimony at a Travel Board 
Hearing chaired by the undersigned Veterans Law Judge in March 
2008.  A transcript of this hearing is associated with the 
Veteran's claims folder.  In January 2009, the Board remanded the 
claim for further development.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, appellate review of the Veteran's claim on appeal 
at this time would be premature.  Although the Board sincerely 
regrets the additional delay, a remand is necessary to ensure 
that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claims.  38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

The issue of service connection for status post lobectomy due to 
squamous cell cancer and small cell cancer, claimed as a result 
of asbestos exposure is remanded for the RO/AMC to consider 
evidence submitted following the August 2010 supplemental 
statement of the case (SSOC).  38 C.F.R. § 20.1304(c).  The 
evidence was comprised of CDs that included recent uninterpreted 
chest x-rays, which is relevant to the issue of status post 
lobectomy due to squamous cell cancer and small cell cancer.  The 
RO/AMC has not reviewed this evidence since its last adjudication 
in August 2010.  The Veteran has not submitted a waiver of the 
RO/AMC/Agency of Original Jurisdiction (AOJ) review of this 
additional evidence.  38 C.F.R. § 20.1304(c).  Since the Veteran 
has not waived his right to AOJ review of the additional 
evidence, this issue is remanded for the AOJ to consider the 
newly submitted evidence and provide an SSOC regarding this 
issue.  

The Board notes that there appears to be pertinent medical 
evidence that remains outstanding.  A review of the evidence 
reveals that the Veteran has had chest x-rays from VA as recently 
as July 2010, however, interpretations of these chest x-rays have 
not been associated with the claims file.  An attempt to obtain 
any VA records that have not already been associated with the 
claims file should be undertaken.  The Board emphasizes that 
records generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

Additionally, the Veteran testified during his March 2008 hearing 
that he received treatment from VA Medical Center (VAMC) Brooklyn 
and had been told he had cancer because of spots on his lungs in 
the early 1980s.  Additional records from a number of VA medical 
facilities, including VAMC Brooklyn, Fayetteville, Upstate New 
York HCS, Hudson Valley HCS, New York HHS and Northport have been 
associated with the claims file; however, records prior to 1993 
appear to be missing.  If records prior to 1993 are unavailable, 
then it should be so documented in the claims file.

The Board also notes that although the VA examiner provided an 
adequate opinion based on the evidence of the record in June 
2010, the record now includes additional medical evidence that 
may expand on the nature and etiology of the Veteran's lung 
disorder.  Therefore, the current VA opinions from June 2009 and 
June 2010 are no longer adequate and a new review of the evidence 
is indicated.  
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Obtain the Veteran's VA treatment records 
from the VAMC Brooklyn, Albany, Buffalo, 
Fayetteville, Upstate New York HCS, Hudson 
Valley HCS, New York HHS, Northport and any 
other VA facility the Veteran has identified 
from 1980 to present.  Also include any 
interpretations from the chest x-rays 
submitted in October 2010 that have not 
already been associated with the claims file.  
If it is determined that treatment records 
dated prior to 1993 are unavailable and 
further efforts to obtain those documents 
would be futile, the RO/AMC should draft a 
memorandum reflecting the efforts undertaken 
to obtain these records and document a formal 
finding regarding the unavailability of the 
records.  This memorandum should then be 
included in the Veteran's claims file.

2.  If any chest x-rays submitted in October 
2010 remain uninterpreted, the RO/AMC should 
then forward such chest x-rays to a VA 
radiologist for interpretation.  After 
interpreted x-ray results have been 
associated with the claims file, the RO/AMC 
should forward the Veteran's claims file to 
an appropriate physician for review and a 
medical advisory opinion to determine the 
nature and etiology of the Veteran's lung 
cancer, to include mesothelioma.  With 
respect to each such diagnosed disability, 
the examiner should provide an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability of 
50 percent), or less likely than not (i.e., 
probability less than 50 percent) that any 
lung cancer is medically related to the 
Veteran's active military service, including 
as due to exposure to asbestos.  The examiner 
should comment on the effect of the Veteran's 
smoking and/or the Veteran's potential post-
service exposure to asbestos, taking into 
account his employment history.  The entire 
claims file must be made available to the 
designated examiner, and the report of the 
examination should include discussion of the 
Veteran's documented medical history and 
assertions.  The consulting physician must 
explain the rationale for all opinions.

3.  To help avoid future remand, the RO/AMC 
must ensure that all requested action has 
been accomplished (to the extent possible) in 
compliance with this remand.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the Veteran's claim on appeal.  If the 
benefit sought on appeal remains denied, 
furnish to the Veteran and her representative 
an appropriate supplemental statement of the 
case, and afford them the appropriate time 
period for response before the claims file is 
returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).



_________________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



